                 Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 1 of 16




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00044254
                 Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 2 of 16




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00044255
Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 3 of 16
Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 4 of 16
Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 5 of 16
Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 6 of 16
Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 7 of 16
Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 8 of 16
Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 9 of 16
Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 10 of 16
Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 11 of 16
Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 12 of 16
Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 13 of 16
Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 14 of 16
Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 15 of 16
Case 5:17-cv-00551-LHK Document 285-44 Filed 10/18/18 Page 16 of 16
